DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7-9 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is rejected because it is not clear if “anhydrous” is referring to the carbonate, the nitrate or a totally different compound.
 	Claim 7 is rejected because there is no antecedent support for “the process of spraying” or “the plunger”.
 	Claim 8 is rejected because it is not clear what “bottle guard”, better guard”, “food and mouth disease vaccine” or “diseal” means.  Also, “electric and electronic equipments” are not substances.
 	Claim 9 is rejected because there is no antecedent support for “The process of socking”.  Also, what does “socking the substance” mean?  Claim 1 does not recite socking the substance nor does it set forth a solution.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The substances place no further limitation on the composition of claim 1.  What the composition is applied to is irrelevant. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form (which will trigger a restriction), or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Indian Patent 201305370-appears on the PTO-892, hereinafter referred to as “IN”.
It should be noted that for examination purposes, the examiner is assuming that the anhydrous refers to sodium carbonate anhydrous.
 	IN teaches a potentiator composition for enhancing the taste and aroma of food, reducing agrochemical residues in a variety of agro products and increasing the vitality of cells of living beings and blood, etc. (see abstract and page 1 first paragraph).  The composition comprises sodium carbonate monohydrate, sodium carbonate anhydrous, potassium nitrate and sodium chloride (see claim).  IN exemplifies 3 procedures wherein the compounds are used (see Procedure 1-3).  In Procedure 3, the sodium carbonate monohydrate is present at 35% of the composition.  The sodium carbonate anhydrous is present at 30%, the potassium nitrate at 20%, and the sodium chloride at 15%.  Water is added to the composition in Procedures 2 and 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indian Patent 201305370 in view of Restive (US 5,755,361).
 	IN has been discussed above.  IN does not teach spraying the composition as set forth in claim 7.  However, Restive teaches using pump sprayers for dispensing fluids (see abstract).  The sprayer has a container, plunger and a dispensing or discharging assembly (see Fig 1 and col. 2, lines 56-67).  The pump sprayer is adapted to produce a substantially constant pressure stream of fluid from a conventional container  (see col. 3, lines 29-33).  Fluid is discharged from sprayer apparatus 20 through dispensing assembly 36.  As shown in FIG. 1, dispensing assembly 36 comprises discharge tube 50 which provides a fluid connection between attachment means 38 and a discharge valve (not shown) included in a handle 102.  The assembly 36 also includes a spray wand 106 and a nozzle 108 at the end of the wand 106  (see col. 6, lines 43-49).  A desired quantity of fluid may be released under pressure and the sprayer may be manufactured to a specific pressure rating (see col. 8, lines 66 through col. 9, lines 1-12). 
 	It would have been obvious to one of ordinary skill in the art to spray the composition to ensure that the composition is evenly spread over the substance.
 	With respect to the diameter of the orifice (nozzle), concentration of the composition, pressure that discharges the composition and quantity of the composition delivered, all of these limitations may be optimized to obtain a substance that contains the proper amount of the composition. No unexpected results have been shown with the use of a sprayer that has or produces the above properties. 
 	With respect to the substance being a cotton yarn, IN teaches that the composition of its invention may be used on agro products, and cotton yarn is an agro product. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16770657/20220813